On writ, of certiorari to review the action of the United States Court of Claims in holding that the petitioners’ patent was valid and infringed and that petitioners were entitled to recover compensation for the unlicensed use of their patented invention covering an electric battery, the Supreme Court granted certiorari (380 U.S. 949) and affirmed on February 21, 1966 (383 U.S. 39) the decision of the Court of Claims on the issue of validity of the patent, holding that the patent was valid since it satisfied the separate tests of novelty, nonobviousness and utility required for the issuance of a patent.